DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the plurality of soil particles units" in line 4. There is insufficient antecedent basis for this limitation in the claim. Claim 3 is being further examined as though it reads "the plurality of soil units." Claim 4 is also rejected because it depends from claim 3 and thus also includes the indefinite limitation of claim 3.
Claim 10 recites the limitation "the generated representation" in line 1. However, "the generated representation" is not an element of the claimed device. Rather, it is set forth in a functional limitation of the controller in claim 1 (from which claim 10 depends), and "the generated representation" is not necessarily produced or embodied. Thus, it is unclear how the further limitation of "the generated representation" in claim 10 is actually required by the claim. Therefore, claim 10 is indefinite and rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovach et al. (US 2018/0352718)

Regarding claim 1, Kovach discloses a system for monitoring soil flow around a ground-engaging tool of an agricultural implement, the system comprising:
a ground-engaging tool (32) configured to be moved through the soil as the agricultural implement travels across a field;
a radar sensor (including 110) configured to capture data indicative of a flow of the soil (relative residue speed indicative of flow) around the ground-engaging tool within a detection zone of the radar sensor (see ¶0032); and
a controller (including 102) communicatively coupled to the radar sensor, the controller configured to generate a representation of the flow of the soil around the ground-engaging tool within the detection zone based on data received from the radar sensor (including comparison to accumulation thresholds and a representation thereof, thereby determining accumulation).

Regarding claim 2, Kovach discloses the controller (including 102) being further configured to monitor (via loop of Fig. 3) the flow of the soil around the ground-engaging tool within the generated representation (additionally, step 208 sets forth the controller being configured to monitor).

Regarding claim 3, Kovach discloses the controller being further configured to: identify a plurality of soil units of the soil within the generated representation (in at least a plurality of soil units are differentiated in operation to function dynamically; further,112 includes a plurality of sensed ground portions); and monitor positions (in order to determine speed; further, speed being relative positioning) of the plurality of soil particles units within the generated representation as the ground-engaging tool is moved through the soil.

Regarding claim 4, Kovach discloses the controller being further configured to determine at least a speed (relative residue speed) of the plurality of soil units within the generated representation.

Regarding claim 5, Kovach discloses the controller being further configured to control the operation of the agricultural implement based on the monitored flow of the soil (including that of steps 214, 216).

Regarding claim 6, Kovach discloses the controller being further configured to determine an accumulation of the soil on the ground-engaging tool based on the monitored flow of the soil (see Abstract of Kovach).

Regarding claim 7, Kovach discloses the controller being further configured to provide a notification to an operator of the agricultural implement associated with the determined accumulation of the soil (see ¶0019).

Regarding claim 8, Kovach discloses the controller being further configured to determine that the ground-engaging tool is plugged when the determined soil accumulation exceeds a predetermined accumulation amount (accumulation threshold).

Regarding claim 9, Kovach discloses the controller being further configured to initiate a control action associated with de-plugging the ground-engaging tool when it is determined that the ground-engaging tool is plugged (including that of steps 214, 216).

Regarding claim 11, Kovach discloses the controller (including 102) being further configured to: monitor the flow of the soil around the ground-engaging tool within the generated representation (via loop of Fig. 3 and including that of step 208); and determine a soil characteristic (accumulation) of the soil within the generated representation based on the monitored flow of the soil.

Regarding claim 14, Kovach discloses a method for monitoring soil flow around a ground-engaging tool (such as 32) of an agricultural implement, the method comprising:
receiving (via sensing means including 110), with one or more computing devices (including 102), radar data indicative of a flow of soil around the ground-engaging tool as the agricultural implement travels across a field;
generating (via steps including 208, 210, 212), with one or more computing devices (including 102), a representation of the flow of the soil around the ground-engaging tool based on the received radar data; and
monitoring (via loop of Fig. 3), with the one or more computing devices (including 102), the flow of the soil around the ground-engaging tool within the generated representation.

Regarding claim 15, Kovach discloses controlling (via steps including 214, 216), with the one or more computing devices (including 102), an operation of the agricultural implement based on the monitored flow of the soil.

Regarding claim 16, Kovach discloses monitoring the flow of the soil comprising:
identifying, with the one or more computing devices (including 102), a plurality of soil units of the soil within the generated representation (in at least a plurality of soil units are differentiated in operation to function dynamically; further,112 includes a plurality of sensed ground portions); and
monitoring, with the one or more computing devices (including 102), positions (in order to determine speed; further, speed being relative positioning) of the plurality of soil units within the generated representation as the ground-engaging tool is moved through the soil.

Regarding claim 17, Kovach discloses monitoring the flow of the soil further comprises determining, with the one or more computing devices (including 102), at least a speed (relative residue speed) of the plurality of soil units within the generated representation.

Regarding claim 18, Kovach determining, with the one or more computing devices (including 102), an accumulation of the soil on the ground-engaging tool based on the monitored flow of the soil (See Abstract of Kovach).

Regarding claim 19, Kovach discloses determining, with the one or more computing devices (including 102), that the ground-engaging tool is plugged when the determined soil accumulation exceeds a predetermined accumulation amount (accumulation threshold).

Regarding claim 20, Kovach discloses determining, with the one or more computing devices (including 102), a soil characteristic (accumulation) of the soil within the generated representation based on the monitored flow of the soil.

Claims 1-5, 11, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zielke et al. (US 2019/0297769)

Regarding claim 1, Zielke discloses a system for monitoring soil flow around a ground-engaging tool of an agricultural implement, the system comprising:
a ground-engaging tool (including 21) configured to be moved through the soil as the agricultural implement travels across a field;
a radar sensor (including 23) configured to capture data indicative of a flow of the soil around the ground-engaging tool within a detection zone of the radar sensor (see ¶0048); and
a controller (including 25) communicatively coupled to the radar sensor, the controller configured to generate a representation (as the controller receives signals from the sensor, creates an assessment, and sends a corresponding indicative signal) of the flow of the soil around the ground-engaging tool within the detection zone based on data received from the radar sensor.

Regarding claim 2, Zielke discloses the controller (including 25) being further configured to monitor the flow (via the "loop" of 5; also see ¶0048 concerning configuration to "monitor") of the soil around the ground-engaging tool within the generated representation.

Regarding claim 3, Zielke discloses the controller being further configured to: identify a plurality of soil units of the soil within the generated representation (in at least a plurality of soil units are differentiated in operation to function dynamically); and monitor positions (in that the controller monitors, as indicated above, signals corresponding to "detecting and/or measuring residue moving..." as described in ¶0053) of the plurality of soil particles units within the generated representation as the ground-engaging tool is moved through the soil (further see ¶0048-¶0053).

Regarding claim 4, Zielke discloses the controller being further configured to determine at least one of a speed or a direction of travel of the plurality of soil units within the generated representation (in a broad sense, assessing flow and whether it exists determines that the flow of material has a speed and direction; further, monitoring flow including determining "flow speed" and "flow direction" as described by Applicant).

Regarding claim 5, Zielke discloses the controller (including 25) being further configured to control the operation of the agricultural implement based on the monitored flow of the soil (see ¶0051).

Regarding claim 11, Zielke discloses the controller being further configured to: monitor the flow (via the "loop" of 5; also see ¶0048 concerning configuration to "monitor") of the soil around the ground-engaging tool within the generated representation; and determine a soil characteristic of the soil (such as those listed in ¶0047-¶0048) within the generated representation based on the monitored flow of the soil.

Regarding claim 14, Zielke discloses a method for monitoring soil flow around a ground-engaging tool (such as 21) of an agricultural implement, the method comprising:
receiving, with one or more computing devices (including 25), radar data (from or via 23) indicative of a flow of soil around the ground-engaging tool as the agricultural implement travels across a field (see ¶0047-¶0048);
generating, with one or more computing devices (including 25), a representation (as the 25 receives signals from 23, creates an assessment, and sends a corresponding indicative signal) of the flow of the soil around the ground-engaging tool based on the received radar data; and
monitoring, with the one or more computing devices (including 25), the flow (via the "loop" of 5; also see ¶0048 concerning configuration to "monitor") of the soil around the ground-engaging tool within the generated representation.

Regarding claim 15, Zielke discloses controlling, with the one or more computing devices (including 25), an operation of the agricultural implement based on the monitored flow of the soil (see ¶0051).

Regarding claim 16, Zielke discloses monitoring the flow of the soil comprising:
identifying, with the one or more computing devices, a plurality of soil units of the soil within the generated representation (in at least a plurality of soil units are differentiated in operation to function dynamically); and
monitoring, with the one or more computing devices (including 25), positions (in that the controller monitors, as indicated above, signals corresponding to "detecting and/or measuring residue moving..." as described in ¶0053) of the plurality of soil units within the generated representation as the ground-engaging tool is moved through the soil (further see ¶0048-¶0053).

Regarding claim 17, Zielke discloses monitoring the flow of the soil further comprising: determining, with the one or more computing devices (including 25), at least one of a speed or a direction of travel of the plurality of soil units within the generated representation (in a broad sense, assessing flow and whether it exists determines that the flow of material has a speed and direction; further, monitoring flow including determining "flow speed" and "flow direction" as described by Applicant).

Regarding claim 20, Zielke discloses determining, with the one or more computing devices (including 25), a soil characteristic of the soil (such as those listed in ¶0047-¶0048) within the generated representation based on the monitored flow of the soil.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kovach in view of Posselius et al. (US 10,123,475)

Regarding claim 10, Kovach discloses the system with respect to claim 1, as set forth above. Kovach does not explicitly disclose the generated representation comprising a plurality of three-dimensional images of the detection zone. Posselius teaches discloses a system configured to generate a representation of the soil within a detection zone, wherein the generated representation comprises a plurality of three-dimensional images of the detection zone (see col. 7, lines 1-22).
Kovach and Posselius are analogous because they both disclose systems for monitoring soil conditions around ground-engaging tools of agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Kovach with imaging means as taught by Posselius in order to capture the surface roughness. (See Posselius, col. 7, lines 1-22.)

Regarding claim 12, Kovach discloses the system with respect to claim 11, as set forth above. Kovach does not explicitly disclose the determined soil characteristic comprising a soil stickiness. Posselius teaches a system comprising a controller (including 102) configured to determine a soil characteristic (see col. 7, lines 47-67; which sets forth a determination of the soil texture), wherein the soil characteristic comprises a soil stickiness (as the texture of the soil indicated the stickiness, as set forth in ¶0046 of Applicant’s specification).
Kovach and Posselius are analogous because they both disclose systems for monitoring soil conditions around ground-engaging tools of agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Kovach with determining means for the specific soil characteristic as taught by Posselius in order to ensure that surface consistency is maintained during operation. (See Posselius, col. 7, lines 47 - col. 8, line 8.)

Regarding claim 13, Kovach discloses the system with respect to claim 11, as set forth above. Kovach does not explicitly disclose the controller being further configured to generate a field map based on the determined soil characteristic. Posselius teaches a system comprising a controller (including 102), wherein the controller is configured to generate a field map based on a soil characteristic determined by the controller (see col. 11, lines 7-25).
Kovach and Posselius are analogous because they both disclose systems for monitoring soil conditions around ground-engaging tools of agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Kovach with mapping means as taught by Posselius in order to store information gathered during operation. (See Posselius, col. 11, lines 7-25.)

Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zielke in view of Posselius.

Regarding claim 10, Zielke discloses the system with respect to claim 1, as set forth above. Zielke does not explicitly disclose the generated representation comprising a plurality of three-dimensional images of the detection zone. Posselius teaches discloses a system configured to generate a representation of the soil within a detection zone, wherein the generated representation comprises a plurality of three-dimensional images of the detection zone (see col. 7, lines 1-22).
Zielke and Posselius are analogous because they both disclose systems for monitoring soil conditions around ground-engaging tools of agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Zielke with imaging means as taught by Posselius in order to capture the surface roughness. (See Posselius, col. 7, lines 1-22.)

Regarding claim 12, Zielke discloses the system with respect to claim 11, as set forth above. Zielke does not explicitly disclose the determined soil characteristic comprising a soil stickiness. Posselius teaches a system comprising a controller (including 102) configured to determine a soil characteristic (see col. 7, lines 47-67; which sets forth a determination of the soil texture), wherein the soil characteristic comprises a soil stickiness (as the texture of the soil indicated the stickiness, as set forth in ¶0046 of Applicant’s specification).
Zielke and Posselius are analogous because they both disclose systems for monitoring soil conditions around ground-engaging tools of agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Zielke with determining means for the specific soil characteristic as taught by Posselius in order to ensure that surface consistency is maintained during operation. (See Posselius, col. 7, lines 47 - col. 8, line 8.)

Regarding claim 13, Zielke discloses the system with respect to claim 11, as set forth above. Zielke does not explicitly disclose the controller being further configured to generate a field map based on the determined soil characteristic. Posselius teaches a system comprising a controller (including 102), wherein the controller is configured to generate a field map based on a soil characteristic determined by the controller (see col. 11, lines 7-25).
Zielke and Posselius are analogous because they both disclose systems for monitoring soil conditions around ground-engaging tools of agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Zielke with mapping means as taught by Posselius in order to store information gathered during operation. (See Posselius, col. 11, lines 7-25.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/6/13/22